United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   February 15, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 06-40169
                           Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GABRIEL BENJAMIN ILLESCAS-DIAZ,

                                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        (5:04-CR-2515-ALL)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Gabriel Benjamin Illescas-Diaz (Illescas)

appeals   the   sentence   imposed   following   his   guilty    plea    to

possession with intent to distribute cocaine.      He argues that the

district court clearly erred in denying him a role adjustment

pursuant to U.S.S.G. § 3B1.2 (2004).

     We hold that the record does not establish that Illescas,

whose role was, at a minimum, to transport 18.41 kilograms of

cocaine from Mexico to Dallas, Texas, was “plainly among the least

culpable of those involved in the conduct of a group.”

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See   § 3B1.2, comment. (n.4).   He has therefore not shown that the

district   court   clearly   erred   in   denying   him   a   minimal-role

adjustment.   See United States v. Villanueva, 408 F.3d 193, 203 n.9

(5th Cir.), cert. denied, 126 S. Ct. 268 (2005).

      Similarly, Illescas’s self-proclaimed role as courier was not

peripheral to the advancement of the offense.        The district court

therefore did not clearly err in denying him an adjustment for a

minor role in the offense.    See United States v. Miranda, 248 F.3d
434, 446-47 (5th Cir. 2001).

      AFFIRMED.




                                     2